Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 8/24/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/24/21 is withdrawn.  Claims 13, 14, 16-20, directed to non-elected inventions and species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronak Patel on 9/2/22.
The application has been amended as follows:

 	1. (Currently Amended) A substrate support for use in a substrate processing chamber, comprising: a ceramic plate having a first side configured to support a substrate and a second side opposite the first side, wherein the ceramic plate includes an electrode embedded in the ceramic plate; a ceramic ring disposed about the ceramic plate and having a first side and a second side opposite the first side, wherein the ceramic ring includes a chucking electrode and a heating element embedded in the ceramic ring, wherein the ceramic ring includes an upper inner notch, wherein the upper inner notch includes an o-ring to provide a seal between the ceramic ring and the ceramic plate, and wherein a second o-ring is disposed between the ceramic ring and a cooling plate at a location radially outward of the ceramic plate; and the cooling plate is coupled to the second side of the ceramic plate and the second side of the ceramic ring, wherein the cooling plate includes a radially inner portion, a radially outer portion, and a thermal break disposed therebetween.

 	10. (Currently Amended) A substrate support for use in a substrate processing chamber, comprising: a ceramic plate having a first side configured to support a substrate and a second side opposite the first side, wherein the ceramic plate includes an electrode and a heating element embedded in the ceramic plate, and wherein the ceramic plate includes a first gas channel extending from the first side to the second side; a ceramic ring disposed about the ceramic plate and having a first side and a second side opposite the first side, wherein the ceramic ring includes a chucking electrode and a heating element embedded in the ceramic ring, and wherein the ceramic ring includes a second gas channel extending through the ceramic ring and is spaced apart from the ceramic plate; an edge ring disposed on the ceramic ring; and a cooling plate coupled to the second side of the ceramic plate and the second side of the ceramic ring, wherein an o-ring is disposed between the ceramic ring and the cooling plate at a location radially outward of the ceramic plate.

 	15. (Canceled)
 	16. (Currently Amended) A process chamber, comprising: a chamber body having the substrate support of claim 1 disposed within an inner volume of the chamber body.

 	17. (Currently Amended) The process chamber of claim 16, wherein the chucking electrode embedded in the ceramic ring is coupled to a negative pulsed DC power source.
 	18. (Currently Amended) The process chamber of claim 17, wherein the of the ceramic plate is coupled to a negative pulsed DC power source.

 	19. (Currently Amended) The process chamber of claim 17, wherein the of the ceramic plate is coupled to an RF power source.

 	20. (Currently Amended) The process chamber of claim 17, further comprising a match network coupled to the chucking electrode of the ceramic ring.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed 5/9/22 regarding claims 1, 10, 16 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest a substrate support for use in a substrate processing chamber, comprising: a ceramic plate having a first side configured to support a substrate and a second side opposite the first side, wherein the ceramic plate includes an electrode embedded in the ceramic plate; a ceramic ring disposed about the ceramic plate and having a first side and a second side opposite the first side, wherein the ceramic ring includes a chucking electrode and a heating element embedded in the ceramic ring, wherein the ceramic ring includes an upper inner notch, wherein the upper inner notch includes an o-ring to provide a seal between the ceramic ring and the ceramic plate, and wherein a second o-ring is disposed between the ceramic ring and a cooling plate at a location radially outward of the ceramic plate; and a the cooling plate is coupled to the second side of the ceramic plate and the second side of the ceramic ring, wherein the cooling plate includes a radially inner portion, a radially outer portion, and a thermal break disposed therebetween as cited in claim 1 and 16, and a substrate support for use in a substrate processing chamber, comprising: a ceramic plate having a first side configured to support a substrate and a second side opposite the first side, wherein the ceramic plate includes an electrode and a heating element embedded in the ceramic plate, and wherein the ceramic plate includes a first gas channel extending from the first side to the second side; a ceramic ring disposed about the ceramic plate and having a first side and a second side opposite the first side, wherein the ceramic ring includes a chucking electrode and a heating element embedded in the ceramic ring, and wherein the ceramic ring includes a second gas channel extending through the ceramic ring and is spaced apart from the ceramic plate; an edge ring disposed on the ceramic ring; and a cooling plate coupled to the second side of the ceramic plate and the second side of the ceramic ring, wherein an o-ring is disposed between the ceramic ring and the cooling plate at a location radially outward of the ceramic plate as cited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718